DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim [3] is objected to because of the following informalities:  in claim 3 lines 2-3, the limitation reciting the parasitic capacitor (Cd), should be replaced by capacitance of a parasitic capacitor of the photodiode, to be consistent with the applicant’s disclosure and the subject matter of the claimed invention.  Appropriate correction is required.

3. Claim [20] is objected to because of the following informalities:  in claim 20 line 2, the number 10, next, on the right, to image sensing circuits has to be deleted to avoid redundancy, since image sensing circuits also mean element 10.  Appropriate correction is required.

Allowable Subject Matter
4. Claims [1-20] are allowed.

5. The following is a statement of reasons for the indication of allowable subject matter:-
 
Re Claim 1 none of the prior arts on the record teaches or reasonably discloses:

a photodiode having a first terminal coupled to the second node, and a second terminal; a first transistor having a control terminal coupled to the second terminal of the photodiode via a third node, a first terminal and a second terminal; and a second transistor having a control terminal configured to receive a row selection signal and a first terminal coupled to the second terminal of the first transistor; in conjunction with the other limitation of the claim.
 Claims 2-20 are allowed due to their direct or indirect dependency on claim 1.

6.  The following the closet prior arts found:-
 The reference to Lee (US. PAT. 7,277129) disclose: at the end of a pixel integration period, when a particular row of such pixels in an imager array of pixels is selected for read-out of pixel values, the row select MOS switch transistor 17 is turned "on" to activate a source follower MOS transistor 15. This transistor operates as a source follower that buffers the voltage on the charge-sensing capacitor 13, as taken at a sense node 27, nondestructively to a column line 23. This voltage is delivered to a column line 23 as the output of the pixel. After the output for a selected row of pixels is sensed it is necessary to reset each pixel in the row. In col. 3 lines 13-25
 
The reference to Lee (US. 2002/0043610) discloses : the current example, a photodiode 11 of the pixel produces a current of photogenerated electrical charge in response to light incident on the pixel. The resulting photocurrent is directed to a charge-sensing capacitor 13. The charge-sensing capacitor 13 is in practice provided as a collection of parasitic capacitances that are associated with a charge sense node 27 of the photodiode. In ¶ 0031, 


Conclusion
7. This application is in condition for allowance except for the following formal matters: 
See the objection made to claims 3 and 20  above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698